FINANCING and security AGREEMENT

THIS FINANCING AND SECURITY AGREEMENT (this “Agreement”) is made and entered as
of July 10, 2012 (the “Effective Date”) by and among Ad-Vantage Networks, Inc.,
a Delaware corporation (“Borrower”), and JMG Exploration, Inc., a Nevada
corporation (“Lender”).  Borrower and Lender may be referred to herein
individually as a “Party” or collectively as the “Parties.”

RECITALS

A.

Borrower, Lender and Ad-Vantage Acquisition, Inc., a Delaware corporation wholly
owned by Lender (“Sub”), propose to enter into an Agreement and Plan of Merger
(the “Merger Agreement”), pursuant to which Sub will merge with and into
Borrower and Borrower will become a wholly-owned subsidiary of Lender (the
“Merger”).

B.

In connection with the Merger and the transactions contemplated thereby,
Borrower desires to borrow from Lender an aggregate amount of One Million Four
Hundred Thousand Dollars ($1,400,000) (the Financing”), and Lender is willing to
provide such Financing, upon the terms and subject to the conditions set forth
in this Agreement and those set forth in that certain form of Promissory Note in
substantially the form attached hereto as Exhibit A (the Note purchased and sold
hereunder, as amended, restated, supplemented, modified or extended by mutual
agreement of the Parties is referred to herein as the “Note,” and this Agreement
together with all additional, related or associated agreements, documents,
filings, entered into between the Parties or provided by any of the Parties in
connection with the Financing and the issuance of the Note, including but not
limited to those documents set forth in Section 5.2.1 below, as described below,
the “Financing Documents”).

C.

Borrower desires to sell and issue to Lender, and Lender desires to purchase
from Borrower at the Closing (as defined below), a Note in the principal amount
of One Million Four Hundred Thousand Dollars ($1,400,000), on the terms and
subject to the conditions to such issuance set forth in the Financing Documents.

D.

This Agreement and the other Financing Documents set forth the understanding of
the parties with respect to the Financing and the other matters contemplated
hereby.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants,
promises, and agreements contained herein, and intending to be legally bound,
the Parties hereby agree as follows:

AGREEMENT

1.

Financing Amount.  The amount of the Financing shall be One Million Four Hundred
Thousand and No/100 Dollars ($1,400,000.00) (the “Financing Amount”), which
Lender shall wire transfer to Borrower in accordance with Sections 5 and 18,
subject to the satisfaction of all conditions to Lender’s obligations to fund
such amount contained in the Financing Documents.

2.

Due Date; Obligation.

2.1.

Due Date.  The Obligations (as defined below) relating to the Financing and the
Note issued in respect thereof shall be due and payable in full on or before the
earliest to occur of: (a) the Closing Date of the Merger (as defined in the
Merger Agreement), (b) January 9, 2014  and (c) the date of any Default (as
defined below).  The date the Obligations related to the Financing are due and
payable is referred to as the “Due Date”.  

2.2.

Obligations.  “Obligations” means the indebtedness incurred pursuant to the
Financing and all obligations and liabilities of every nature of Borrower now or
hereafter existing under or arising out of or in connection with any Financing
Documents entered into by the Parties or their applicable affiliates, and all
related documents, together with all extensions or renewals thereof, whether for
principal, interest, reimbursement of amounts drawn, payments for early
termination, fees, penalties, expenses, indemnities or otherwise, whether
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owed with others, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from Lender as a preference, fraudulent transfer or
otherwise, and all obligations of every nature of Borrower now or hereafter
existing under the Financing Documents, including, without limitation, interest,
fees and other amounts that, but for the filing of a petition in bankruptcy with
respect to Borrower, would accrue on such obligations, whether or not a claim is
allowed against Borrower for such interest in the related bankruptcy proceeding.

3.

Use of Proceeds.  Borrower agrees that the proceeds of the Financing shall be
used for general working capital purposes.  

4.

Payments.

4.1.

Application of Payments.  All payments made under or pursuant to this Agreement
and the other Financing Documents shall be applied as follows: (a) first, to any
late charges, costs, expenses, charges fees payable under this Agreement and the
other Financing Documents, (b) then, to accrued interest on the Note then
outstanding, (c) next, to repayment of the principal amount reflected in the
Note then outstanding, and (d) finally, to any other Obligations hereunder and
under the other Financing Documents.  Interest on the Note shall accrue on the
outstanding principal amount of the Note at the rate of ten percent (10%) per
annum.  Borrower shall pay accrued interest semi-annually in arrears on the Note
in cash on each applicable Interest Accrual Date (as defined in the Note).
 Repayment of the Obligations shall be made when and as they become due under
this Agreement and the Note, and shall otherwise be made by Borrower on the Due
Date, as such Due Date may be extended by Lender in its sole discretion.

4.2.

Prepayment.  Borrower may prepay all or any portion of the Note, after providing
seven (7) days prior written notice (with any such amounts to be applied in the
order specified in Section 4.1 above), at the option of Borrower, without
penalty.  

5.

Closing.

5.1.

Closing Date.  Lender shall use its commercially reasonable efforts to complete
the Closing and deliver the Financing Amount to the account specified below in
Section 18 within five (5) business days following the satisfaction of the
Closing Conditions set forth below in Section 5.2 (the date of closing of the
Financing, the “Closing Date”).  Within three (3) business days following the
Closing Date, Lender shall deliver a written closing statement to Borrower
confirming receipt of the Financing Amount.

5.2.

Closing Conditions.  Prior to or as of the Closing, the following conditions
shall have been satisfied or waived by Lender in its sole discretion (“Closing
Conditions”):

5.2.1

Delivery of All Executed Documentation.  Borrower shall have delivered executed
originals of all Financing Documents to Lender.  Such Financing Documents
include, but are not limited to the following, each in form and substance
satisfactory to Lender in its reasonable discretion: (a) this Agreement; (b) the
Security Agreement (as defined below); (c) the Note for the Financing; and (d)
such other documents as Lender may reasonably request, including the
documentation necessary for Lender to perfect its senior, first priority
security interest in the Collateral, as described below.  Further, if Lender
determines or is informed by Borrower that any rights, property or interests
that are the subject of any of the foregoing deliveries are not owned or held by
Borrower or a Pledgor (as defined below), as the case may be, as of the date
hereof or thereof, or otherwise is or may be encumbered, Borrower or Pledgor, as
the case may be, shall promptly execute additional copies of such deliveries in
the form of such deliveries that were previously negotiated and delivered, but
with an updated effective date that is the date Borrower or the applicable
Pledgor has acquired the requisite rights, property or interests.

5.2.2

Completion of Checks.  All verifications and checks of Borrower’s credit and/or
background and all UCC searches of Borrower required by Lender shall have been
completed.  BORROWER HEREBY EXPLICITLY AUTHORIZES LENDER TO RUN ALL CREDIT
CHECKS, BACKGROUND CHECKS, UCC SEARCHES AND OTHER VERIFICATIONS DEEMED
REASONABLY NECESSARY BY LENDER.

5.2.3

Perfection of Security Interests.  All of the conditions of Section 6 shall have
been satisfied, and Lender shall have perfected, or shall perfect as of or
immediately following the Closing, its security interests in all Collateral (as
defined below) by filing UCC-1 Financing Statements and such other security
agreements as may be reasonably required, and to the extent applicable, by
control and/or by possession.

5.2.4

Delivery of Organizational Documents.  Delivery of the organizational documents
for Borrower along with any amendments thereto, in each case as in effect as of
the Closing Date.

5.2.5

Additional Requirements.   Such other documents, instruments, agreements,
approvals, opinions, requirements and/or filings as Lender may reasonably
request or are necessary to effectuate the purpose and intent of the respective
Parties in entering into this Agreement.

If Lender waives any of the above Closing Conditions based upon Borrower’s
agreement to satisfy such Closing Conditions following the Closing Date,
Borrower shall be obligated to promptly and diligently pursue the satisfaction
of such Closing Conditions by the date on which Lender and Borrower have agreed
to extend satisfaction of such Closing Condition, and Borrower’s failure to
timely and fully do so shall constitute a Default.  

6.

Security Agreement.  Payment of the Obligations shall be secured by those liens,
security interests and protections for Lender set forth in this Section, which
shall constitute a security agreement between Borrower and Lender, for the
express benefit of Lender and its successors and assigns:

6.1.

Grant of Security Interest.  Borrower hereby grants to Lender a senior, first
priority lien on and security interest in and to all of the right, title and
interest of Borrower in, to and under the following property, wherever located,
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Collateral”):

6.1.1.

all the assets of Borrower, including, but not limited to, all tools, inventory,
contract rights, consumer goods, equipment, inventory, general intangibles,
accounts, chattel paper, deposit accounts, documents, instruments, investment
property, letter-of-credit rights, letters of credit, money, patents, licenses,
intellectual property, cash, cash equivalents, cash collateral, accounts
receivable, contracts rights, real property, plant, machinery, equipment,
fixtures, vehicles, stock and equity instruments, commercial tort claims,
supporting obligations, to the extent not covered by the foregoing types of
Collateral, choses in action and all other personal property of Borrower,
whether tangible or intangible, and book and records pertaining to Collateral;

6.1.2.

all proceeds, replacements, substitutions, products, rents and profits of or
from any and all of the foregoing Collateral and, to the extent not otherwise
included, all payments under insurance (whether or not Borrower is the loss
payee thereof), or any indemnity, warranty or guaranty, payable by reason of
loss or damage to or otherwise with respect to any of the foregoing Collateral;
and

6.1.3.

any after acquired collateral or assets of the foregoing types.  

For purposes of this Agreement, the term “proceeds” includes whatever is
receivable or received when Collateral or any proceeds thereof are sold,
exchanged, collected or otherwise disposed of, regardless of whether such
disposition is voluntary or involuntary.  Each item of Collateral listed in this
Section 6.1 that is defined in the Uniform Commercial Code as in effect in the
State of Delaware (the “UCC”) shall include, but not be limited to, the
respective definitions set forth for such terms in the UCC, it being the
intention of Borrower that the description of the Collateral set forth above be
construed to include the broadest possible range of assets; provided, however,
that if by reason of mandatory provisions of applicable law, any or all of the
attachment, perfection or priority of Lender’s security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code in a
jurisdiction other than the State of Delaware, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions relating to such provisions.  Borrower hereby
unconditionally and irrevocably appoints and constitutes Lender (it being
acknowledged that such power of attorney is coupled with an interest), as its
true and lawful attorney in fact for the assignment, transfer and perfection of
this grant and pledge of the Collateral, to the interest and name of Lender.
 Lender shall hold this security interest in the pledged Collateral as security
for the repayment of the Obligations and the covenants contained in the
Financing Documents relating to the Financing.

6.2.

Perfection.  Lender is authorized to file, and Borrower at its expense shall
cause to be filed, proper and effective UCC financing statement(s), intellectual
property security agreements (“IP Security Agreements”), and any other filings
necessary in order to legally perfect Lender’s liens and security interests in
the Collateral, and Lender may, and Borrower shall, take any other steps or
actions deemed necessary by Lender to perfect Lender’s interests in the
Collateral.  Borrower hereby expressly gives Lender the authority and permission
to file any statement(s), and take such steps or actions, as are contemplated by
the foregoing sentence.

6.3.

Security for Obligations.  This Agreement (together with any IP Security
Agreements and filings necessary in order to legally perfect Lender’s liens and
security interests in the Collateral, which shall be executed and delivered by
the Parties at the Closing or at such other time as the Parties may agree)
secures, and the Collateral is collateral security for, the prompt payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including, without
limitation, the payment of amounts that would become due but for the operation
of the automatic stay under Section 362(a) of the U.S. Bankruptcy Code), of all
Obligations of Borrower, including any future amounts loaned to Borrower by
Lender hereunder or under any future or prior agreements, documents or
instruments.

6.4.

Borrower to Remain Liable.  Anything contained herein to the contrary
notwithstanding, (a) Borrower shall remain liable under any contract and
agreement included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement and any other Financing Documents had not been executed, (b) the
exercise by Lender of any of its rights hereunder shall not release Borrower
from any of its duties or obligations under the contracts and agreements
included in the Collateral, and (c) Lender shall not have any obligation or
liability under any contracts, licenses, and agreements included in the
Collateral by reason of this Agreement, nor shall Lender be obligated to perform
any of the obligations or duties of Borrower thereunder or to take any action to
collect or enforce any claim for payment transferred or assigned hereunder.

6.5.

Further Assurances.  Borrower agrees that from time to time, at the expense of
Borrower, Borrower will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that Lender may reasonably request, in order to perfect, protect or maintain any
security interest granted or purported to be granted hereby or by the IP
Security Agreements or to enable Lender to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.  Without limiting the
generality of the foregoing, Borrower will: (i) execute, if necessary, and file
such financing or continuation statements, or amendments thereto; and (ii)
deliver such other instruments or notices, as may be necessary or desirable, or
as Lender may request, in order to perfect and preserve the security interests
granted or purported to be granted hereby or thereby.  Borrower hereby
authorizes Lender to file one or more financing or continuation statements, and
amendments thereto, relative to all or any part of the Collateral without the
signature of any Borrower.

6.6.

Lender Appointed Attorney-in-Fact.  Borrower hereby irrevocably appoints Lender
as such Borrower’s attorney-in-fact, with full authority in the place and stead
of Borrower and in the name of Borrower, in Lender’s discretion, to take any
action and to execute any instrument that Lender may deem reasonably necessary
or advisable to accomplish the purposes of this Agreement and each other
applicable Financing Document, from time to time after the occurrence and during
the continuation of a Default, including: (a) to obtain and adjust insurance
(including any claims thereunder) required to be maintained by Borrower or paid
to Lender; (b) to ask for, demand, collect, sue for, recover, compound, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral; (c) to receive, endorse and collect any drafts
or other instruments, documents and chattel paper in connection with clauses (a)
and (b) above; (d) to file any claims or take any action or institute any
proceedings that Lender may deem necessary or desirable for the collection or
preservation of any of the Collateral or otherwise to enforce or protect the
rights of Lender with respect to any of the Collateral; (e) to pay or discharge
taxes or liens (other than liens permitted under the Financing Documents) levied
or placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by
Lender in its sole discretion, any such payments made by Lender to become
obligations of Borrower to Lender, due and payable immediately without demand;
(f) to sign and endorse any invoices, drafts against debtors, assignments,
verifications and notices in connection with accounts and other documents
relating to the Collateral; and (g) generally to sell, transfer, pledge, make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though Lender were the absolute owner thereof for all
purposes, and to do, at Lender’s option and Borrower’s expense, at any time or
from time to time, all acts and things that Lender deems necessary to protect,
preserve or realize upon the Collateral and any proceeds thereof and Lender’s
security interests therein in order to effect the purpose and intent of the
Financing Documents, all as fully and effectively as Lender may elect in its
sole discretion.

6.7.

Indemnity and Expenses.  Borrower agrees to indemnify Lender and its principals,
partners, employees and affiliates (collectively, the “Lender Indemnified
Parties”), against any and all claims, losses, costs, expenses and liabilities
in any way relating to, growing out of or resulting from the Financing Documents
and the transactions contemplated hereby or associated herewith (including,
without limitation, those incurred in or resulting from the enforcement of this
Agreement), except to the extent such claims, losses, costs, expenses or
liabilities result from Lender’s gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction in a judgment not
subject to appeal.  Borrower agrees to pay to Lender and each applicable Lender
Indemnified Party upon demand the amount of any and all costs and expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, that Lender or such Lender Indemnified Party may incur in connection
with (i) the administration of the Financing Documents, (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of Lender hereunder or under any other Financing Document, or
(iv) the failure by Borrower to timely and fully perform or observe any of the
provisions hereof.  The obligations of Borrower in this Section 6.7 shall
survive the termination of this Agreement and the discharge of Borrower’s other
obligations under the Financing Documents.

6.8.

Continuing Security Interest.  This Agreement shall create a continuing security
interest in the Collateral and shall (i) secure all future advances or loans
made by Lender to Borrower, (ii) remain in full force and effect until the
payment in full of the Obligations, including any additional advances or loans
made to Borrower by Lender, and (iii) be enforceable by and inure, together with
the rights and remedies of Lender hereunder, to the benefit of Lender and its
successors, transferees and assigns.  Without limiting the generality of the
foregoing clause (iii), Lender (and its assignees and transferees in turn) may
assign or otherwise transfer any of its rights arising under the Financing
Documents to any other person, and such other person shall thereupon become
vested with all the benefits in respect thereof granted to Lender (or any
applicable assignees and transferees thereof) whether arising herein or
otherwise.

6.9.

Maintenance of Collateral.  Borrower shall not use or permit any Collateral to
be used unlawfully or in violation of any provision of this Agreement or any
applicable statute, regulation or ordinance or any policy of insurance covering
the Collateral, and shall otherwise protect and preserve the Collateral, and pay
promptly when due all payments, property and other taxes, assessments and
governmental charges or levies imposed upon, and all claims (including claims
for labor, services, materials and supplies) against or with respect to, the
Collateral.  Borrower shall, at its own expense: (a) perform and observe in all
material respects all terms and provisions of its material contracts and
agreements, enforce all material contracts and agreements in accordance with
their terms, and take all such action to such end as may be prudent or from time
to time requested by Lender; and (b) furnish to Lender, upon Lender’s reasonable
request, (i) copies of all notices, requests and other documents received by
Borrower under or pursuant to any material contracts or agreements, (ii) such
information and reports regarding the Collateral and Borrower and its business
as Lender may reasonably request.  Borrower shall not, (x) without the prior
written consent of Lender, cancel, terminate, amend, pledge, encumber or alter
any Collateral or consent to or accept any cancellation or termination thereof,
or give any consent, waiver or approval thereunder, or (y) take any other action
in connection with the Collateral could reasonably be expected to materially
impair the value and priority of the interest or rights of Borrower thereunder
or that could reasonably be expected to impair the interest or rights of Lender
under this Agreement or any other Financing Document.

6.10.

No Encumbrance or Transfer.  For so long as any of the Obligations remain
outstanding, Borrower shall not encumber, dilute or in any way transfer, pledge
or grant liens in Borrower’s interests in the Collateral without the express
written consent of Lender, which may be given, conditioned or withheld in
Lender’s sole discretion.

6.11.

Future Acquisition of Collateral.  For any part(s) or item(s) of the Collateral
that are not owned by Borrower as of the date and time of execution of this
Agreement, this Agreement shall become effective with respect to such part(s) or
item(s) immediately and automatically upon the acquisition of such part(s) or
item(s) by Borrower, and Borrower agrees to promptly execute, at Lender’s
request, additional agreements in the same form of this Agreement dated as of
the date of such acquisitions of such part(s) or item(s), which agreements shall
specifically describe any Collateral not specifically described in this
Agreement; provided, however, that Borrower may grant or permit first priority
vendor financing lien or purchase money security interest with respect to
specific equipment financed by the vendor or relevant third party in an amount
not to exceed $100,000 with respect to such equipment and related financing
arrangements, upon the written consent of Lender, not to be unreasonably
withheld or delayed.

7.

Borrower’s Representations and Warranties.  Borrower hereby represents, warrants
and covenants, as applicable, to Lender (a) as of the date hereof and (b) as of
any subsequent extension of the Due Date or the time of funding any advance or
loan of any funds pursuant to any of the Financing Documents, as follows:

7.1.

Borrower is duly organized, validly existing and in good standing under the laws
of its state of incorporation, and is duly qualified to do business and in good
standing in each jurisdiction in which the nature of its business requires it to
be so qualified.

7.2.

Borrower has operated, and is operating, in compliance with all material laws,
rules and regulations applicable to Borrower’s business, and currently possesses
all material permits, licenses and approvals necessary to conduct Borrower’s
business as currently conducted and as proposed to be conducted in the future.

7.3.

If Borrower is a “registered organization” (as defined in the Uniform Commercial
Code), Borrower’s name and organizational number is as provided in the Financing
Documents is accurate, and its main office is located at 600 N. Brand Blvd.,
Suite 230, Glendale, California 91203.

7.4.

Borrower has the power and authority to perform the transactions and its
obligations as contemplated under the Financing Documents.

7.5.

The execution, delivery and performance by Borrower of its obligations under the
Financing Documents, and consummation by Borrower of the transactions
contemplated thereby:

7.5.1.

have been duly authorized and executed by all necessary authorizations,
approvals and consents of Borrower, its officers and directors, its
shareholders, and any applicable third parties or governmental agencies or
authorities;

7.5.2.

does not and will not contravene or cause Borrower to be in default under (I)
Borrower’s organizational or governing documents, (II) any material contractual
restriction contained in any indenture, loan or credit agreement, lease,
mortgage, security agreement, bond, note, or other agreement or instrument
binding on or affecting Borrower or Borrower’s business or property, or (III)
any law, rule, regulation, order, writ, judgment, award, injunction, or decree
applicable to, binding on or affecting Borrower or Borrower’s property;

7.5.3.

does not and will not result in or require the creation of any adverse claim
upon or with respect to any of the property of Borrower (other than those in
favor of Lender as contemplated hereunder); and

7.5.4.

are valid and binding obligations of Borrower, enforceable against Borrower in
accordance with their respective terms except as enforcement may be limited by
bankruptcy, reorganization, insolvency, moratorium or other similar laws
presently or hereafter in effect affecting the enforcement of creditors’ rights
generally and subject to general principles of equity.

7.6.

The capital structure of Borrower immediately preceding the Closing is as set
forth on Exhibit B attached hereto and incorporated herein by this reference,
and specifies and is inclusive of all preferred equity, warrants, equity
incentive plans, restricted stock and options.

7.7.

Borrower owns or validly licenses the rights to all material inventions,
software, code and intellectual property utilized by Borrower, incorporated into
its products or important or necessary to the conduct of Borrower’s business.

7.8.

The financial statements of Borrower listed in Exhibit C attached hereto and
incorporated herein by this reference are materially accurate and not misleading
as of the date hereof.

7.9.

Borrower currently has no judgments of any kind against it or its properties.

7.10.

Borrower is not currently involved in any litigation or governmental (including
any judicial) proceedings or investigations of any kind.

7.11.

All representations, warranties and covenants made by Borrower in any of the
other Financing Documents hereby are incorporated into this Agreement by this
reference as if fully set forth herein, and all such other representations and
warranties are true and complete in all material respects, and all such
covenants are binding and enforceable against Borrower in accordance with their
respective terms.

8.

Borrower’s Covenants.  To induce Lender to enter into the transactions
contemplated under the Financing Documents, Borrower hereby covenants and agrees
as follows:

8.1.

Borrower shall not do, and shall use its commercially reasonable efforts not to
cause or permit any other person or entity to do, anything to impede, affect,
limit or interfere with the priority, scope, validity and enforceability of the
liens of Lender on or the security interests of Lender in the Collateral.

8.2.

In the case of a Default, Borrower (A) shall not do, and shall use its
commercially reasonable efforts not to cause or permit any other person or
entity to do, anything to impede or interfere with the collection, transfer,
sale, possession, use or operation by Lender of the Collateral and Borrower will
further promptly provide or obtain all necessary documentation, assistance,
authorizations and information needed for Lender or its transferees or assignees
to collect, transfer, sell, possess, use or operate the Collateral, (B) will
supply all additional information requested by Lender for the transfer, sale,
possession, use or operation of any Collateral by Lender or its transferees or
assignees thereof, and (C) will instruct its employees, contractors and agents
to cooperate and assist Lender and its applicable transferees or assignees
thereof in the use, operation, transfer, collection, possession and/or sale of
the Collateral.

8.3.

To the best knowledge of Borrower, all material information furnishedby or on
behalf of Borrower to Lender in connection with this Agreement or any Financing
Document shall be true and complete in all material respects when furnished and
shall not omit to state a material fact necessary to make the statements
contained therein not misleading.

8.4.

Borrower shall provide Lender with regular financial statements.  All financial
statements provided by Borrower after the date hereof shall be materially
accurate and not misleading as of the date so provided. Borrower shall promptly
provide Lender with updated financial statements if there are any material
changes to the financial condition reflected in the most recent statements
provided to Lender.

8.5.

Borrower shall not materially alter the organizational structure, business,
operations, officers or ownership of Borrower without first obtaining the
reasonable consent of Lender, which consent shall not be unreasonably withheld
or delayed.

8.6.

Borrower shall promptly notify Lender in the event that Borrower becomes
involved or threatened with any material litigation or any governmental
(including judicial) proceedings or investigations of any kind.

8.7.

Borrower shall not do, and shall not cause or permit any other person or entity
to do, anything to impede or interfere with the priority, enforceability or
validity of the liens of Lender on or the security interests of Lender in the
Collateral.  Borrower shall not transfer, encumber or grant any liens on or
security interests in the Collateral without the prior written consent of
Lender.  Borrower shall not incur any material liabilities or obligations other
than in the ordinary course of business without obtaining the consent of Lender,
not to be unreasonably withheld.

8.8.

Borrower shall operate in accordance with all of its material permits, licenses
and approvals, and all material laws, rules and regulations of any kind
applicable to Borrower’s business or affairs.

8.9.

Borrower shall ensure all material inventions, software, code and intellectual
property that is utilized by Borrower, incorporated into Borrower’s products or
important to Borrower’s business shall be and remain the sole and exclusive
property of Borrower.

9.

Obligation of Borrower when Breach Discovered.  Upon discovery by Borrower of
any inaccuracy in or breach of any of any Borrower’s representations, warranties
or covenants under the Financing Documents, Borrower shall give prompt written
notice to Lender of such inaccuracy or breach including reasonable detail
describing such breach or inaccuracy, the anticipated effect thereof on Borrower
or its business, whether or not Borrower believes such breach or inaccuracy can
be cured and if so, the proposed nature and deadline for such cure.
 Notwithstanding the foregoing, the delivery of such notice and any purported
potential cure thereof shall not be deemed to create any cure right or require
any forbearance by Lender unless otherwise agreed by Lender or expressly
provided herein.

10.

Default.  Any one or more of the following events, regardless of whether such
occurrence is voluntary or involuntary or comes about or becomes effected by
operation of law or otherwise, shall be considered a “Default” by Borrower under
the terms of this Agreement (subject to the Cure Period as provided in Section
12):

10.1.

Repayment Failure.  Borrower fails to timely and fully pay all Obligations on or
before the Due Date thereof or when such other Obligations otherwise become due,
and such failure to pay is not cured within seven (7) days after written notice
thereof from Lender.

10.2.

Incorrect Representation, Warranty, or Furnished Information.  Any material
representation or warranty made by Borrower in any Financing Document proves to
be incorrect or untrue in any material respect, or any material representation,
information, statements (including financial statements), reports, or data
furnished or made available by or on behalf of Borrower (including by any duly
authorized attorney or accountant or employee of Borrower) in connection with
any Financing Documents or the matters contemplated hereby or thereby proves to
have been untrue in any material respect, and the untruthfulness thereof was
known to Borrower at the time the representation, information, statements,
reports or data was furnished to Lender.

10.3.

Material Breach.  Borrower materially breaches or defaults with respect to any
covenant, agreement, provision or condition of this Agreement or any other
Financing Document.  For avoidance of doubt, the Parties acknowledge and agree
that any Default by Borrower under any Financing Documents shall constitute a
default by Borrower under all of the Financing Documents, entitling Lender to
immediately exercise the remedies provided under Section 11.

10.4.

Bankruptcy or Insolvency.  A receiver, conservator, liquidator or trustee of
Borrower or any of its subsidiaries is appointed by order of decree of any court
or agency or supervisory authority having jurisdiction; or any order for relief
is entered against Borrower or any if its subsidiaries under the U.S. Bankruptcy
Code; or Borrower or any of its subsidiaries files for bankruptcy protection
under the U.S. Bankruptcy Code or any involuntary bankruptcy in which it or any
of its subsidiaries is a named debtor is filed; or Borrower or any of its
subsidiaries is adjudicated bankrupt or insolvent; or any property of Borrower
is sequestered by court order and such order remains in effect for more than
ninety (90) days; or a petition is filed by or against Borrower or any of its
subsidiaries under any state, reorganization, arrangement, insolvency,
readjustment of debt, dissolution, liquidation, or receivership law of any
jurisdiction, whether now or hereafter in effect and such petition remains
unstayed for more than ninety (90) days

10.5.

Default Under Other Agreements.  At any time after the Closing, Borrower
materially breaches any covenant, agreement, provision or condition of any of
Borrower’s material agreements or contracts, provided, that, for purposes
hereof, any breaches or defaults, individually or in the aggregate, that gives
rise to liability of Borrower in an amount greater than $50,000 shall be deemed
to be material.

11.

Default Consequences and Remedies.  Upon the occurrence of one or more Default
by Borrower, and at all times thereafter, and following the expiration of any
applicable Cure Period (as defined below):

11.1.

Default Interest.  A default interest rate of fifteen percent (15%) per annum,
or if less, the maximum rate then permissible under applicable law, calculated
on the basis of a three hundred sixty (360) day year, shall accrue against any
unpaid Obligations.

11.2.

Acceleration.  The full Obligations, including all fees, accrued interest,
costs, expenses and charges, shall become immediately due and payable without
notice or demand and the Due Date for any then outstanding Obligations shall be
deemed the date of the Default triggering such acceleration (except to the
extent the default is a Non-Payment Default that is timely cured to Lender’s
reasonable satisfaction as provided in Section 12 below).

11.3.

Costs and Expenses of Collection.  Borrower shall be responsible for all costs
incurred by Lender in the collection of the Obligations, including costs and
expenses related to the enforcement of Lender’s liens and security interests and
foreclosure on the Collateral, attorney fees, Lender’s fees, and court and
collection costs, if any.

11.4.

Remedies.  Lender shall have the right to pursue any and all available legal and
equitable remedies for the collection of the Obligations and all fees, interest
and penalties due and payable, including but not limited to the following:

11.4.1.

Lender may, at its option, exercise any or all of the remedies available to it
under the UCC or any uniform commercial codes or equivalent laws or statutes of
any applicable jurisdiction.

11.4.2.

Lender may take any other action or remedy available to Lender under applicable
law or in equity, or pursuant to the terms of this Agreement, the other
Financing Documents, or otherwise.  

11.4.3.

Notwithstanding any other provisions hereof, in the event that any other
creditors or shareholders of, or investors in, Borrower take material action
(which, for purposes hereof, shall mean any actions, individually or in the
aggregate, that give rise to liability of Borrower in an amount greater than
$50,000) against Borrower or initiate foreclosure proceedings against material
assets of Borrower, which actions remains unstayed or unbonded against for more
than ninety (90) days, Borrower shall be deemed to have granted to Lender
hereunder, as of the date hereof and without the requirement of any further
action, a security interest in all of Borrower’s assets in order to secure the
performance by Borrower of its obligations hereunder and under the other
Financing Documents.  

Following the exercise of any of the foregoing remedies, after payment in full
and satisfaction of all Obligations (including any costs of sale, collection and
enforcement), any amounts received by Lender in excess of the Obligations shall
be delivered to Borrower or to the order directed by Borrower.  Lender may
deduct from the proceeds of any sale of Collateral to a third party the amount
of any Obligations owed to Lender pursuant to this Agreement and any other
Financing Documents, or any associated agreements, all costs and expenses
associated with the removal and sale of the Collateral, including those costs,
if any, incurred in repairing, restoring, protecting, transporting or
transferring the Collateral.  If the proceeds from any such sale are less than
the total Obligations, the proceeds from the sale shall be applied to pay such
Obligation, but Borrower will remain liable for any amounts remaining unpaid or
unsatisfied.

12.

Cure Period.  Prior to Lender exercising any of its rights and remedies pursuant
to Section 11, except in the case of a Default arising from the failure to pay
any Obligations when due (such failure being, a “Payment Default” and any other
Default being, a “Non-Payment Default”), Borrower shall have a reasonable
opportunity to cure any such Non-Payment Default for a period of thirty (30)
days after the date of such Non-Payment Default, or such longer period as may be
agreed to by Lender in its reasonable discretion (the “Cure Period”), prior to
Lender having the right to exercise any remedies hereunder; provided, that
Borrower shall promptly advise Lender of all material facts regarding any such
Non-Payment Default and the specific actions Borrower proposes to take to cure
any such Non-Payment Default.  Whether any such Non-Payment Default is timely
and appropriately cured will be determined by Lender in its good faith,
reasonable discretion.  Borrower shall not be entitled to any Cure Period for
any Payment Default, except  as provided in Section 10.1 and to the extent
Lender otherwise agrees in its sole and absolute discretion.

13.

PRESENTMENT.  BORROWER AND ALL PERSONS NOW OR HEREAFTER LIABLE FOR THE PAYMENT
OF ANY OBLIGATIONS, INCLUDING INTERESTS, COSTS, CHARGES, EXPENSES, FEES OR ANY
OTHER AMOUNTS DUE ON THIS AGREEMENT, THE OTHER FINANCING DOCUMENTS, OR ANY PART
THEREOF, HEREBY (I) EXPRESSLY WAIVE PRESENTMENT FOR PAYMENT, NOTICE OF DISHONOR,
PROTEST AND NOTICE OF PROTEST, AND (II) AGREE THAT THE TIME FOR THE PAYMENT OR
PAYMENTS OF ANY PART OF THE OBLIGATIONS MAY BE EXTENDED BY THE MUTUAL CONSENT OF
THE PARTIES WITHOUT RELEASING OR OTHERWISE AFFECTING THEIR LIABILITY ON THIS
AGREEMENT, THE OTHER FINANCING DOCUMENTS, OR ANY LIEN, SECURITY INTEREST OR
MORTGAGE SECURING THE OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER FINANCING
DOCUMENTS.

14.

Legal Fees and Expenses.  Both Borrower and Lender shall be solely responsible
for their own legal, professional and out-of-pocket fees and expenses incurred
or charged in connection with the Financing Documents.   

15.

Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury
Trial.  This Agreement and the other Financing Documents shall be construed in
accordance with, and governed in all respects by, the laws of the State of
Delaware, without regard to its conflicts of laws rules, except with respect to
the laws that apply to the perfection and enforcement of the security interests
in the Collateral, in which case the laws of the states in which the Collateral
is located shall govern.  Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Superior Court of the State of California sitting in Los Angeles, California and
of the United States District Court of the Central District of California, and
any California appellate court from any thereof, in any action or proceeding
arising out of or relating to any Financing Document, or for recognition or
enforcement of any judgment relating thereto or arising therefrom, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding shall be exclusively heard and
determined in such California State court or, to the extent permitted by
applicable law, in such California federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law.  Nothing in this Agreement or
any other Financing Document or otherwise shall affect any right that Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Financing Document against Borrower or its properties in the courts of
any jurisdiction.  Borrower hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection which it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Financing Document in
any court referred to in Section 15.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of any purported inconvenient forum to the maintenance of such action or
proceeding in any such court.  Each party to this Agreement irrevocably consents
to service of process in any action or proceeding arising out of or relating to
any Financing Document, in the manner provided for notices (other than telecopy
or email) herein.  Nothing in this Agreement or any other Financing Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by applicable law.

16.

Payments to Lender.  Unless Lender notifies Borrowers that a different method of
payment is desired, all payments of any amounts owed to Lender shall be paid by
wire transfer to the bank account identified on Exhibit D:

17.

Funding.  The funding of the Financing Amount to Borrower (net of applicable
costs and expenses, if elected by Lender) shall be made by wire transfer to the
 account identified on Exhibit E:

18.

Notices.  Unless otherwise specifically provided herein, any approval,
disapproval, demand, document or other notice or communication (“Notice”)
required or permitted to be given hereunder shall be in writing and may be
served (a) personally, or (b) by commercial delivery or private courier service,
or (c) by Federal Express or other national overnight delivery service, or (d)
by registered or certified mail (return receipt requested, postage prepaid), or
(e) by telecopy or facsimile transmission, to the respective addresses and
numbers specified below (or such other address for Notice as any Party may
provide to the other Party from time to time pursuant to a validly delivered
Notice hereunder), which Notice shall be effective (i) upon personal delivery,
(ii) the next business day after delivery to Federal Express or other national
overnight delivery service for next day delivery to the appropriate address,
(iii) when received as indicated by the date on the return invoice or receipt
showing delivery, or (iv) when sent by telecopy or facsimile, with written proof
of either transmittal to and receipt by the other party or the failure of such
transmission to the number designated by such party in this Section being
established mechanically by the sender at the time of transmittal or attempted
transmittal.  Any delivery by facsimile in which all attempted facsimile
transmissions failed shall be followed on the next business day by one of the
other methods of notice set forth in this Section.  Notice of change of any
address or fax numbers shall be given by written notice in the manner detailed
in this Section or by email at the addresses set forth in this Section.
 Rejection or other refusal to accept or the inability to deliver because of
changed address of which no Notice was given shall be deemed to constitute
receipt of the Notice.  All Notices to Lender shall be copied via email to
Lender at the address specified below. The parties’ addresses for Notices are as
follows:




IF TO LENDER:

JMG Exploration, Inc.

180 South Lake Avenue, Seventh Floor

Pasadena, California 91101
Attention: Mr. Justin Yorke, Chief Executive Officer
Email: jwyorke@yahoo.com

with a copy (which shall not constitute notice) to:




Law Offices of Aaron A. Grunfeld & Associates

  1100 Glendon Avenue, Suite 850

Los Angeles, California 90024

Attention:  Aaron A. Grunfeld

Email: agrunfeld@grunfeldlaw.com

 

IF TO BORROWER:

Ad-Vantage Networks, Inc.
600 N. Brand Blvd., Suite 230
Glendale, CA 91203
Attention: David S. Grant, Chief Executive Officer
Email:

deastman@advn.com

19.

Miscellaneous.  This Agreement and the Financing Documents constitute the entire
agreement between the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior or contemporaneous
agreements, representations and understandings of the parties, express or
implied, oral or written.  This Agreement may not be amended or modified in any
way except in a writing signed by each of the parties hereto.  Borrower may not
assign its obligations under this Agreement without the prior written consent of
Lender, which may be granted, conditioned or withheld in Lender’s sole
discretion.  Lender may freely pledge, assign or transfer its rights under this
Agreement or under any Note issued pursuant hereto, subject only to delivering a
Notice of such fact to Borrower as provided in Section 18.  From and after any
such assignment, all references to “Lender” herein” shall mean and include any
such assignee to the extent of the rights so assigned.  All provisions herein
shall be construed in all cases as a whole according to their fair meaning,
neither strictly for nor against either Borrower or Lender and without regard
for the identity of the party preparing the same.  Borrower agrees to cooperate
in good faith with Lender and its agents and representatives in all aspects of
accomplishing the intent of this Agreement, including but not limited to signing
additional documents and taking other actions as may be reasonably necessary or
proper for such purpose.  No agency, partnership, joint venture or other
relationship is intended hereby, and no Party shall be deemed the agent,
servant, employee, partner or joint venturer of ant other Party.  Borrower and
Lender shall not, in any way or for any reason be deemed to have become a
partner of the other in the conduct of its business or otherwise, or a joint
venturer.  Any date that falls on a legal holiday or weekend shall not be
extended until the next business day.  Without limiting Lender’s rights or
remedies provided herein or available at law or in equity, the term of this
Agreement shall extend until all Obligations are paid in full and Borrower
performs all obligations that are required under this Agreement.

(remainder of page intentionally left blank – signature page follows)








IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




BORROWER:

Lender:

 

 

AD-VANTAGE NETWORKS, INC.

JMG EXPLORATION, INC.

 

 

 

 

By:/s/ David S. Grant

By:/s/ Justin Yorke

     David S. Grant, Chief Executive Officer

     Justin Yorke, Chief Executive Officer

 

 

 

 








EXHIBIT A




Form of Note








EXHIBIT B




Capital Structure of Borrower











EXHIBIT C




Financial Statements of Borrower





































































































































EXHIBIT D




Lender’s Wire Instructions


































































































































EXHIBIT E




Borrower’s Wire Instructions



